DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/30/2021 has been entered.  Claims 1-16, 18, 24-25, and 30 have been canceled.  New claims 43-45 have been added.  Claims 17, 19-23, 26-29 and 31-45 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 17, 19, 27-29, 31, 36-37, 39-41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Leplatois (US2011/0005961).  Leplatois discloses an extrusion-coated lidding foil for push-through blister packaging (e.g. puncturable top web for a blister package) wherein the lidding foil includes a foil layer on which one or more tie layer and one or more sealant layer are extrusion coated thereon resulting in a lidding foil having push-through ability (e.g. puncturable), wherein the tie and sealant layers are substantially thinner than that of a prior art structure (Abstract; Figs. 2-3; Paragraphs 0054-0055).  Leplatois discloses that the lidding foil comprises an aluminum foil having a thickness of about 20 µm to about 25 µm and may be soft/annealed or hard tempered/unannealed (Paragraph 0030, reading upon the claimed “aluminum base sheet layer…has a thickness of less than 20 µm, is annealed, or both” as recited in instant claim 17 and similarly in instant claim 29), and that the tie and sealant layers are extrusion coated either simultaneously, i.e. simultaneously co-extruded (Claim 29), or sequentially on the aluminum foil (Paragraph 0030) with the tie layer disposed between the aluminum foil and the sealing layer and the sealant layer is attached to the aluminum foil by at 2 to about 8.1 g/m2), and the sealant layer is extrusion coated to a coat weight of about 4 to about 10 pounds per ream (i.e. about 6.5 g/m2 to about 16.3 g/m2), thus a total coat weight or “accumulated distribution” of about 9.8 g/m2 to about 24.4 g/m2 reading upon the claimed “equal to or less than 16 g/m2” as recited in instant claims 17 and 29, and the claimed “equal to or less than 10 g/m2” as recited in instant claims 19 and 31 (Paragraph 0031).  Leplatois discloses that the tie layer may be a polymer selected from the group consisting of those recited in Paragraphs 0034-0043, particularly reading upon the broadly claimed “comprising polyolefin”; and the sealant layer may be a polymer selected from the group consisting of those recited in Paragraphs 0045-0052 including polypropylene reading upon the claimed “welding layer comprising… polypropylene”, and given that Leplatois also discloses a blister package comprising the lidding foil as a top web with one or more products for consumption disposed in cavities of a blister package bottom web as in instant claim 29 (Paragraphs 0026-0029, 0069, 0073-0078; Claims 21-22), the claimed invention as recited in instant claims 17, 19, 29, and 31 would have been obvious over the teachings of Leplatois given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 27 and 39, Leplatois discloses that an embrittlement agent is mixed into one or both of the tie and sealant layers, wherein in one embodiment, the embrittlement agent is non-equally distributed in one or both of the tie and sealant layers such as by providing the embrittlement agent in an intermediate sealant layer toward the tie layer such that the structure comprises two intermediate or “tie” layers between the aluminum foil and the 
With regards to instant claims 28 and 40, Leplatois discloses that the lidding foil is characterized by a Mullen burst strength of about 10 psi to about 30 psi, with example lidding foils having a spherical dart puncture resistance at 5 inch/min perforation speed of 1.293 to 2.107 lb · in thereby suggesting a puncture resistance within the claimed range (Abstract; Paragraphs 0064-0065).
With regards to instant claims 36 and 37, it is again noted that Leplatois discloses that the aluminum foil has a thickness of about 20 µm to about 25 µm reading upon instant claim 37 given that “about 20 µm” would include thickness values of less than 20 µm; and may be soft, i.e. annealed, or hard, i.e. tempered/unannealed (Paragraph 0030), reading upon instant claim 36 and hence the invention as recited in instant claims 36 and 37 would have been obvious over the teachings of Leplatois.
With regards to instant claim 41, Leplatois discloses that the lidding foil as discussed above with respect to instant claim 17 may be made by simultaneously co-extruding the tie layer and sealant layer onto the aluminum foil (Claim 29) as in the claimed invention, wherein the layer materials, layer thicknesses, and layer structure are as discussed above, and hence the invention as recited in instant claim 41 would have been obvious over the teachings of Leplatois.
With regards to instant claim 44, it is again noted that Leplatois discloses that the sealing layer may comprise polypropylene, and given that Leplatois also discloses that the blister packaging may be made of blister film of polypropylene or comprising a polypropylene outer layer to which the lidding foil is heat sealed (Entire document, particularly Paragraphs 0002-
With regards to instant claim 45, although Leplatois discloses that the aluminum foil may have a thickness of about 20 µm as discussed above, Leplatois does not specifically disclose a thickness in a range of 2 µm to 15 µm as instantly claimed.  However, given that Leplatois does not limit the “about 20 µm” thickness to any particular lower limit, and that the thickness of the aluminum foil is a known result effective variable affecting the barrier properties as well as the puncture strength, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum aluminum foil thickness to provide the desired properties for a particular end use wherein thicknesses on the same order of magnitude as the “about 20 µm” disclosed by Leplatois would have been obvious to one having ordinary skill in the art thereby reading upon and/or rendering obvious the claimed 15 µm endpoint, particularly given the absence of any showing of criticality and/or unexpected results with regards to the claimed thickness range.
Claims 17, 19, 20, 22, 23, 26, 27, 29, 31, 32, 34-39, 41, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Blum (US2005/0079307), alone or as evidenced by and/or in view of Wagner (Extrusion: The Definitive Processing Guide and Handbook; particularly, Chapter 40 - Coextrusion Applications and Chapter 47 - Extrusion Coating and Lamination).  Blum discloses a blister package comprising a thermoformed blister bottom web (14/12/10) comprising cavities with a pharmaceutical product (24), such as a tablet or pill inserted therein, and a lid-stock film comprising a support layer (18) heat sealed to an upper layer (14) of the bottom web via an intermediate adhesive tie layer (16), wherein the lid-stock film in one embodiment comprises the support layer (18), a metallic foil layer (22) adhered to the .
However, with regards to coextrusion coating, it is first noted that with the exception of instant claims 41-42 directed to the method for producing a sheet laminate, the coextrusion coating limitation is a process limitation in the product claims and given that product-by-process claims are not limited to the manipulations of the process steps, only the structure implied by the steps, the Examiner takes the position that the claimed “are coextrusion coated on the aluminum base sheet layer” limitation of instant claims 17 and 29 does not provide any additional structural 
Further, with regards to the aluminum foil, given that Blum does not limit the thickness of the aluminum foil as the preferred foil layer (22), described in Paragraph 0059, to any particular thickness and broadly recites in Paragraph 0062 that “[e]ach layer described above may have different thicknesses” with layer thicknesses ranging from about 1.3 µm to about 2540 µm (fully encompassing the claimed thickness range of instant claim 45) for support layer (18) which is depicted to be of similar thickness to foil layer (22) in Fig. 1, and tie layer thicknesses prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Hence, the claimed invention as recited in instant claims 17, 19, 26, 27, 29, 31, 36-39, 41, and 45 (including a thickness as low as 2 µm) would have been obvious over the teachings of Blum taken alone or as evidenced by Wagner.
With regards to instant claims 20, 22, 23, 32, 34, 35 and 42, as discussed above, Blum clearly discloses that an additional paper layer (26) may be attached to an exterior surface of the metallic/aluminum foil (22) as shown in Fig. 1 via an intermediate adhesive tie layer that is not shown in the figure but clearly recited in the disclosure including Claims 10 and 50, and given that one having ordinary skill in the art would have been motivated to utilize any of the suitable adhesive tie layer materials disclosed by Blum for the adhesive tie layers in general, particularly adhesive tie materials comprising modified polyolefins as in Paragraphs 0050, 0053-0058, and .
Claims 17, 19-23, 26-29 and 31-45 are rejected under 35 U.S.C. 103 as being unpatentable over Pasbrig (US2007/0068842) in view of Nageli (US2006/0257648), Brandl .
With regards to new claims 43 and 44, in addition to the detailed discussion in the prior office action (particularly with respect to claims 29, 30 which is now cancelled and incorporated into claim 29, and 36-37), Pasbrig discloses that the plastic film to be sealed against the blister bottom part may be polyester, particularly PET as in Example 9 (also recited in Paragraphs 0003-
With regards to new claim 45, as discussed in the prior office action, Pasbrig discloses that the aluminum film or foil has a thickness of 5 to 30 µm (Abstract) overlapping the claimed 2 µm to 15 µm range; and thus, in addition to the teachings discussed in detail in the prior office action (particular with respect to claim 17 and now cancelled claims 18, 24 and 25) and incorporated herein, the claimed range as recited in instant claim 45, particularly the overlapping portion of 5µ to 15µm, would have been obvious over the teachings of Pasbrig, thereby rendering the claimed invention as recited in instant claim 45 obvious over the teachings of Pasbrig in view of Nageli, Brandl, Riis, or Adams.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks above with regards to the teachings of Pasbrig.  Specifically, with regards to the obviousness rejection over Pasbrig in view of Nageli, Brandl, Riis, or Adams, it is first noted that the Applicant In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As evident from the obviousness rejection discussed in detail in the prior office action, the secondary references were relied upon with respect to the product claims to support the position that polyolefins in general are an obvious species of extrusion laminating adhesive or tie layer material in the art and the equivalence of coextrusion coating as a known lamination process with respect to the method claims; and given that Pasbrig clearly discloses that the plastic film reading upon the welding layer may be pasted to the aluminum foil by “extrusion laminating” which by definition, as evidenced by Wagner (see page 551, first paragraph; page 553, first full paragraph; and Figs. 47.2 and 47.3), includes or requires an extrudant or tie layer between the plastic film and the aluminum foil, Applicant’s arguments (see the fourth paragraph of page 21 of the response) that Pasbrig allegedly does not disclose a tie layer between the plastic film and the aluminum foil are not persuasive.  On pages 21-25 of the response, the Applicant argues elements of the claimed invention that are not taught by the secondary references individually, however, the Examiner notes that such claims limitations were already met by the primary reference to Pasbrig and again notes that the secondary references were only relied upon with regards to the product claims to support the position that polyolefins are an obvious species of tie layer material utilized in the art, and further to support the Examiner’s position that coextrusion coating and/or (co)extrusion lamination are known, functionally equivalent methods in the art of laminating multilayer structures, and hence Applicant’s arguments on pages 21-25 with regards to the individual Adhesive Resins and Tie Layers (entire article) or Botros, New Developments of PLEXAR® Tie-layer Resins in Flexible and Rigid Applications (Introduction); or Zimmerman, An Introduction to PLEXAR® Tie-Layer Resins (Introduction), further supporting the Examiner’s position that a polyolefin-based resin as a tie layer or extrusion laminating resin would have been obvious to one having ordinary skill in the art.
On pages 26-27, the Applicant argues that with regards to Brandl, coextrusion coatings are explicitly relevant “only” for blister packs having specific peelable films wherein peelable film are different from push-through blister packs and that given that Brandl does not disclose tearable or push-through blisters having a film with a welding layer comprising polyester or polypropylene nor tearable or push-through blisters having a film provided by coextrusion 
Hence, in the absence of any clear showing of criticality and/or unexpected results with regards to the claimed invention over the teachings of the cited prior art, the Examiner maintains her position that the invention as recited in instant claims 17, 19-23, 26-29 and 31-45 would have been obvious over Pasbrig in view of Nageli, Brandl, Riis, or Adams.
Any objection or rejection from the prior office action that is not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments filed 11/30/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 9, 2022